TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00143-CV




In the Interest of A. T. H.





FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
NO. 03-2039-FC1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellant Gregory Lee Harrison has filed a motion to dismiss his appeal.  We grant
the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a).
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed on Appellant’s Motion
Filed:   May 24, 2006